Title: Thomas Jefferson’s Catalogue of the Best Classical Editions, [ca. 7 July 1819]
From: Jefferson, Thomas
To: 


          
            ca. 7 July 1819
          
          Herodotus. Gr. Lat. Schweighaeuserii. 6. v. 8vo argentorati et Parisiis. 1816.
          Thucydides. Gr. Lat. Wasse et Dukeri. Biponti 1788. 6. v. 8vo
          Xenophontis opera omnia. not. var. 8vo
          Arrian. Gr. Lat. Blancardi. not. var. 8vo
          Diodorus Siculus. Wasselingii, Heynii, Eyringii, et variorum not. Biponti. 1793. 11. v. 8vo
          Plutarchi vitae. Gr. Koraÿ. 6. v. 8vo Paris. 1809.
          Dionysius Halicarnasseus, not. var. Gr. Lat. 6. v. 8vo Lipsiae. 1774.
          Polybius Gr. Lat. Schweighaeuserii. 6. v. 8vo
          Dion Cassius de Sturtz. 1807.
          Appianus Gr. Lat. Schweighaeuserii. Lipsiae 1785. 3. v. 8vo
          Herodianus. Gr. Lat.
          
          Homeri Ilias. Gr. Lat. Heynii. 8. v. 8vo
          Homeri Odysseus.  Gr. Lat. Clarke. 2. v. 8vo
          Aesop. Gr. Lat. Oxon. 1718. 8vo
          Theocritus Gr. Lat. scholiis Graecis. 8vo Oxon. 1699.
          Poetae minores  Graecii. 8vo
          Anacreon. Gr. Lat. Barnes.
          Sophocles Johnsoni. Gr. Lat. scholiis veteribus. 8vo Etonae. 1788.
          Aeschylus. Gr. Lat. commentariis Schützii. 3. v. 8vo
          Euripides Gr. Lat. Barnes cum Scholiis. 3. v. 4to Lipsiae. 1778.
          Aristophanes Gr. Lat.  Brunckii. Argentorati. 1783. 3. v. 8vo
          Lucian. Gr. Lat. Gesneri. scholiis et notis. 3. v. 4to amstel. 1743.
          Oratores Graeci. Reiske. commentariis variorum. Lipsiae 1770–1775. 12. v. 8vo
          Isocrates. Gr. Lat. Auger. 3. v. 8vo Paris. Didot. 1782.
          Antoninus Gr. Lat.
          Plato. Gr. Lat. Biponti. 1781. 12. v. 8vo
          Epicteti enchiridion, Cebes, Simplicius, et Arrianus Wolfii 8vo Lond. 1670.
          
          Quintus Curtius. Notis Variorum.
          Justin. not. variorum.
          Livy: Lat. Fr. de La Malle avec Supplement de Freinsheim. 15. vols 8vo
          id. supplemento Freinshemii. Clerici. 10. v. p. 8vo
          Sallust. not. var.
          Caesar. notis. Davisii et variorum, Metaphrasi Graecâ. 2. v. 8vo
          
          Florus Not. var.
          Cornelius Nepos. not. var.
          Velleius Paterculus. not. var.
          Tacitus Oberlini. 4. v. 8vo
          Tacite de la Malle. Lat. Fr. 6. v. 8vo Paris 1818.
          Suetonius. Delphini. 8vo
          Valerius Maximus. not. var.
          Eutropius cume Metaphrasi Graeca. et not. var.
          Plinii Epistolae. not. var.
          Ciceronis opera omnia  Graevii et Davisii. not. var. 17. 20. v. 8vo
          Ciceronis epistolae. Lat. Fr. de Prevost et Mongault, par Goujon. 12. v. 8vo
          Quintilian. not. var.
          Seneca. Lat. Fr. par la Grange. 6. v. 8vo
          
          
            
              Virgilius. Heyne 4. v. 8vo
              id. Minellii. a pocket  edition. 
              }
              these editionsvery valuableof Minellius.
            
            
              Ovid. not. var.
              id. Minellii. a pocket edition.
            
            
              Phaedrus Delphini.
            
            
              Horace. Delphini.
              id. Minellii. a pocket edition.
            
            
              Horace de Dacier. Lat. Fr. 10. v. 12mo
            
            
              Juvenal Ruperti. 4. v. 8vo 
              id. Farnabii. a pocket edition.
            
          
          Martial. not. var.
          Lucretius. Lat. Fr. de la Grange 2. v. 8vo
          Plautus not. var.
          Terentius. not. var.
        